Deen, Presiding Judge.
Appellant was convicted of mutiny in a penal institution and possession of a deadly weapon while in the confinement of a penal institution. On December 19,1983, his appointed counsel filed what he entitled an “Anders Motion” in this court. Counsel did not file enumerations of error or a brief raising points of law which might arguably support an appeal as required under the holdings in Anders v. California, 306 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976).
As counsel failed to respond to an order of this court granting an extension of time until January 6, 1984 in which to file the enumeration of errors and brief, his Anders motion is denied. We have, however, conducted an extensive examination of the record and *955transcript and find no reversible error and that a rational trier of fact could have found from the evidence adduced at trial that the appellant was guilty beyond a reasonable doubt. Drayton v. State, 157 Ga. App. 872 (278 SE2d 758) (1981).
Decided February 23, 1984.
Jack E. Carney, Jr., for appellant.
Dupont K. Cheney, District Attorney, for appellee.

Judgment affirmed.


McMurray, C. J., and Sognier, J., concur.